Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 6 line 16 - Pg. 7 line 2, filed 11/5/2021, with respect to Claim 9 have been fully considered and are persuasive.  The USC 103 rejection of 9/9/2021 has been withdrawn. 
Applicant’s arguments, see Pg. 7 lines 6, filed 11/5/2021, with respect to Claim  have been fully considered and are persuasive.  The USC 103 rejection of 9/9/2021 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Ulmer on 11/24/2021.
The application has been amended as follows: 
Claim 9 line 4, “the sclera layer” is replaced with “a sclera layer”
Claim 19 line 6, “the sclera layer” is replaced with “a sclera layer”
Claim 19 lines 8-9, “a distal end of the cannula” is replaced with “the atraumatic open distal end of the cannula”
Reasons for Allowance
Claims 9-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	The closest prior art of record is Rotenstreich (US Patent Pub 20160143776) in view of Hammack (US Patent Pub. 20120271272). Rotenstreich and Hammack teach a method of delivering fluid an eye of a patient comprising the steps of inserting a cannula in between the sclera layer and an exterior of a choroid layer, wherein the cannula has an atraumatic distal end defining a distal opening, dispensing a fluid into a space between the sclera layer and the choroid layer of the eye of the patient via the distal opening of the cannula. 
	The combination of Rotenstreich and Hammack does not teach securing an instrument body relative to a patient, a flexible cannula that conforms to a curvature of the interior of the sclera layer during the act of advancing, or all the steps being performed while the instrument body is secured relative to the patient. 
	While it is noted that Oberkircher (US Patent Pub. 20150223977) does teach these limitations, it would not have been obvious to one of ordinary skill in the art before the filing date of the invention to combine these teachings from Oberkircher with Rotenstreich and Hammack. The device of Hammack is a rigid device and it would not be obvious that the device will function the same if the cannula is modified to be a flexible cannula that could conform to the curvature of the interior of the sclera layer. Additionally, while Oberkircher teaches an instrument body that may have secured relative to the patient, it does not teach when the instrument body is secured, nor does it provide any motivation for this securing step to be done first, so that all the following method steps would occur while the instrument body is secured relative to the patient. 
	Regarding independent Claim 19, the prior art fails to disclose singly or in combination before the effective filing date, the claimed method of delivering fluid to an eye of a patient. 

The combination does not teach securing the body of the instrument to a patient, the incision being formed in an anterior region of the eye of the patient; a flexible cannula conforming to a curvature defined by the sclera layer or all the method steps occurring while the body is secured to the patient. 
While it is noted that Oberkircher does teach some of these limitations, it would not have been obvious to one of ordinary skill in the art before the filing date of the invention to combine these teachings from Oberkircher with Rotenstreich and Hammack. The device of Hammack is a rigid device and it would not be obvious that the device will function the same if the cannula is modified to be a flexible cannula that could conform to the curvature of the interior of the sclera layer. Additionally, while Oberkircher teaches an instrument body that may have secured relative to the patient, it does not teach when the instrument body is secured, nor does it provide any motivation for this securing step to be done first, so that all the following method steps would occur while the instrument body is secured relative to the patient. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783